Citation Nr: 9909466	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  96-13 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 
27, 1995, for the assignment of a 10 percent rating for 
service-connected tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from July 1950 to August 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 RO rating decision that denied 
a compensable rating for the veteran's service-connected 
tinnitus, and denied his application to reopen a claim of 
service connection for hearing loss.  This matter also comes 
to the Board on appeal from a February 1996 rating decision 
that assigned the veteran a 10 percent rating for tinnitus, 
effective on February 27, 1995. 


FINDINGS OF FACT

1.  In October 1989 the RO assigned the veteran a 
noncompensable rating for service-connected tinnitus.  This 
rating is final.  

2.  The veteran filed a claim for a compensable rating for 
tinnitus on February 27, 1995.

3.  It is ascertainable based on the facts that the veteran 
met the schedular criteria for a compensable (10) percent 
rating for tinnitus during the year preceding his February 
27, 1995 claim for an increase.


4.  In a July 1989 rating decision, the RO denied service 
connection for bilateral hearing loss; the veteran was 
provided notice of the decision and of his appellate rights, 
did not appeal this determination, and the decision became 
final.

5.  Evidence added to the record since the July 1989 rating 
decision is not cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record is so significant that it must be 
considered in order to fairly decide the merits of the case.

6.  The veteran's claim of service connection for bilateral 
hearing loss is plausible.


CONCLUSIONS OF LAW

1.  The assignment of an effective date of February 27, 1994, 
for a 10 percent rating for service-connected tinnitus is 
warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1998).

2.  Evidence received since the July 1989 RO decision denying 
service connection for bilateral hearing loss is new and 
material; and the veteran's claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The veteran has submitted evidence of a well-grounded 
claim of service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service records show that he had been assigned 
to an infantry division.  His July 1950 enlistment 
examination report and his August 1953 separation examination 
report show that he had hearing acuity of 15/15 for the 
whispered voice in each ear.  It is also shown on his 
separation examination report that he had tinnitus in the 
right ear.

In May 1989 the veteran filed a claim of service connection 
for bilateral hearing loss and tinnitus.

In a July 1989 rating decision, the RO granted service 
connection for tinnitus and assigned a noncompensable rating.  
Also in this decision the RO denied service connection for 
bilateral hearing loss.

In August 1989 the RO received a private audiological report 
dated in May 1988. This report contains an audiogram in graph 
form.  The RO also received a hearing disability medical 
report from a vocational rehabilitation department.  
According to this report, the veteran had speech reception of 
25 decibels on the right and 20 decibels on the left.  Speech 
discrimination was 96 percent correct in each ear.  The 
veteran was diagnosed as having sensorineural loss probably 
aggravated by past noise trauma.  Hearing aids were 
recommended.

A September 1992 VA audiological record shows that the 
veteran was being seen for a hearing aid evaluation.  It also 
shows that he was being issued binaural hearing aids.

In December 1992 the veteran filed a claim for a compensable 
evaluation for service-connected tinnitus.

In a July 1993 rating decision, the RO confirmed the 
veteran's noncompensable rating for service-connected 
tinnitus.

On February 27, 1995, the veteran filed a VA claim for 
"hearing problems".

The RO received private medical records in April 1995 that 
show treatment from 1979 to 1987 for problems unrelated to 
those currently on appeal.

In an August 1995 statement, the veteran said that he was 
being treated at a VA medical facility for tinnitus and 
hearing loss and that these "injuries" were incurred in 
service.  He also requested that he be reevaluated for his 
"service-connected 'HEARING LOSS'".

In August 1995, the veteran underwent a brain magnetic 
resonance imaging (MRI) due to marked unilateral 
sensorineural hearing loss.  The impression included a normal 
MRI of the internal auditory canal with no evidence for 
acoustic neuroma.  Evaluation of the acoustic pathway from 
the labyrinth level to the superior temporal gyrus was 
unremarkable.

A September 1995 VA treatment record from the ear, nose and 
throat clinic shows that the veteran had severe sensorineural 
hearing loss in the right ear with 5 to 10 decibel changes in 
the past year.  An assessment was given of severe 
sensorineural hearing loss.  The veteran requested 
replacement hearing aids at that time.  

On file is a September 1995 VA audiogram in graph form.  
According to the audiogram report, speech discrimination was 
48 percent correct in the right ear and 44 percent correct in 
the left ear.

In a November 1995 rating decision, the RO continued the 
veteran's noncompensable rating for tinnitus and denied his 
application to reopen a claim of service connection for 
bilateral hearing loss.

A November 1995 VA audiology record notes that hearing aids 
had been recommended during a recent audiology evaluation.  
The record also notes that impressions for binaural custom 
hearing aids were being obtained that day.

Findings from a VA audiology examination in February 1996 
revealed puretone threshold decibel levels of  20, 35, 50, 80 
and 80 in the veteran's right ear and 25, 35, 40, 70 and 80 
decibels in his left ear at 500, 1,000, 2,000, 3,000 and 
4,000 hertz, respectively.  The average puretone decibel loss 
was 61 in the right ear and 56 in the left ear.  Speech 
discrimination scores using the Maryland CNC word list was 64 
percent in the right ear and 76 percent in the left ear.  The 
veteran was diagnosed as having a sensorineural loss to 
varying degrees from 1,000 to 4,000 hertz in both ears.

In February 1996 the RO received VA medical records showing 
treatment in January 1993 related to gastrointestinal 
complaints.  Also in February 1996 the RO received duplicate 
copies of a VA audiogram dated in September 1995.

In a February 1996 decision, the RO increased the veteran's 
service-connected tinnitus from 0 to 10 percent disabling, 
effective February 27, 1995.  Also in this decision the RO 
continued to deny the veteran's application to reopen a claim 
of service connection for bilateral hearing loss.  The 
veteran was informed of this decision in June 1996.

In the veteran's June 1996 notice of disagreement, he 
requested retroactive payment back to the date that he filed 
his initial claim.

At a hearing before a traveling member of the Board in 
October 1998, the veteran testified that his military 
occupational specialty in service had been that of an 
infantry rifleman and that his duties had exposed him to loud 
noises for extended periods of time.  He said that he had 
been exposed to concussion caused by exploding artillery, 
mortar, or grenades.  He said that he had been a right handed 
shooter and did not wear hearing protectors in service.  He 
said that he did not seek medical attention for hearing loss 
in service, but that his hearing was worse when he left 
service than when he entered service.  He said that he had 
been treated for hearing loss by a state vocational 
rehabilitation department who related his hearing loss to 
military service.  More specifically, he said that he had 
been fitted with hearing aids for the first time by the 
vocational rehabilitation department and that the medical 
professionals kept asking him if he had been around noises 
and if he had been in the military.  He said that after 
service he worked as a wall paper hanger and painter and that 
this job did not expose him to a lot of noise.  He said that 
he had since retired from work.  He said that he was not 
being treated by anyone other than VA.  The veteran said that 
after 1989 he had  mentioned his tinnitus while being treated 
at VA medical centers.

In October 1998 the veteran submitted a medical note from a 
private physician.  This physician said that he had seen the 
veteran (in April 1996) and that cerumen had been cleaned.  
The physician also said that the veteran had a mild to severe 
sensorineural loss in both ears with tinnitus.  Also in 
October 1998 the veteran submitted information from the 
American Tinnitus Association.  According to this 
information, "in most cases tinnitus [was] associated with 
some hearing loss."  

II.  Legal Analysis

Earlier Effective Date 

The veteran's claim for an effective date for service-
connected tinnitus earlier than February 27, 1995, is well 
grounded, meaning not inherently implausible.  All relevant 
facts have been properly developed and, therefore, VA's duty 
to assist the veteran has been satisfied.  38 U.S.C.A. 
§ 5107(a).

The regulation governing the assignment of an effective date 
for an award of increased compensation is contained in 
38 C.F.R. § 3.400(o)(2) (1998), which provides:

The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within one year from such date 
otherwise, the effective date will be the 
date of VA's receipt of the claim.  See 
also 38 U.S.C.A. § 5110(b)(2) (West 1991) 
(to the same effect).

Monetary payments based on an award or an increased award of 
compensation dependency and indemnity compensation, or 
pension may not be made to an individual for any period 
before the first day or the calendar month following the 
month in which the ward or increased award becomes effective.  
38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 (1998).

In July 1989 the RO assigned the veteran a noncompensable 
rating for tinnitus.  This rating was increased to 10 percent 
in February 1996 and was made effective on February 27, 1995.  
The veteran contends that he should be entitled to the 10 
percent rating back to the date of his original claim, in 
1989.  Although the veteran filed a notice of disagreement 
with the July 1989 RO decision, which was followed by a 
statement of the case in October 1989, the veteran did not 
thereafter submit a substantive appeal on this issue.  
Consequently, an appeal of the July 1989 was never perfected, 
and the July 1989 RO decision is final.  38 C.F.R. §§ 20.200, 
20.1103.  Furthermore, since new claims for an increase may 
be not adjudicated on the same factual basis as existed when 
the prior final rating decision was entered, consideration 
must be given to claims filed after the July 1989 final 
decision.  Thus, the veteran's contention that he is entitled 
to an effective date back to May 1989 when he originally 
filed a service connection claim for tinnitus is not feasible 
since this date precedes the date of the RO's final decision 
in July 1989.

The provisions of 38 U.S.C.A. § 5110(b)(2) (West 1991) refer 
to the date an "application is received".  'Application' is 
not defined in the statue.  However, in regulations, 'claim' 
and 'application' are considered equivalent and are defined 
broadly to include 'a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. 
§ 3.1(p) (1991)).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  These provisions apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1) (1998).

In the veteran's case, no such communication for an increased 
rating was received after the July 1989 RO decision until 
February 27, 1995, at which time the veteran filed a claim 
for "hearing problems".  Although the veteran testified 
that he complained of tinnitus at VA medical facilities after 
his initial claim in 1989, there is no evidence of these 
complaints in his records.  VA records dated in 1992 reflect 
complaints for other ailments, including hearing loss, but do 
not reflect complaints for tinnitus.  

Having decided that claims for an increased rating were 
constructively filed no sooner than February 1995, 
consideration must now be given to whether an effective date 
for a 10 percent evaluation may be assigned any earlier than 
this date.  In order to be entitled to an earlier effective 
date, the evidence would have to show that the veteran's 
entitlement to a 10 percent disability rating was factually 
ascertainable prior to February 27, 1995 (provided that the 
claims were received within one year of the increase).  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997). 

According to the provisions of 38 C.F.R. § 4.87a, Diagnostic 
Code 6260, a compensable (10) percent rating is warranted for 
tinnitus if it is persistent and a symptom of head injury, 
concussion or acoustic trauma.  Based on a VA examination in 
February 1996, the examiner stated that the veteran had 
bilateral tinnitus that was constant.  Regarding the onset of 
this disability, he relayed the veteran's report of having 
the condition ever since his separation from service.  He 
also relayed the veteran's report of a history of noise 
exposure to big guns and artillery.   

Based on the veteran's assignment to an infantry division in 
service and his testimony of noise exposure from artillery, 
his diagnosis of tinnitus on the right at separation from 
service, his complaint of having tinnitus ever since, and the 
VA examiner's opinion in February 1996 that the tinnitus is 
constant, it is factually ascertainable that he satisfied the 
criteria for a 10 percent rating for tinnitus during the year 
preceding his February 27, 1995, claim for an increase.  
Consequently, he is entitled to an earlier effective date of 
February 27, 1994 for the assignment of a 10 percent rating 
for this disability.  38 U.S.C.A. § 5110(a), (b)(2); 
38 C.F.R. § 3.400(o).
Application to Reopen Claim of Service Connection for Hearing 
Loss

In July 1989 the RO denied the veteran's claim of service 
connection for bilateral hearing loss and notified him of the 
denial in August 1989.  Since the veteran did not complete 
the appellate procedures necessary to put this claim in 
appellate status, i.e., file a substantive appeal, the July 
1989 decision is final.  38 C.F.R. §§ 20.200, 20.1103 (1998).  
Thus, in order to reopen a claim of service connection, new 
and material evidence must be submitted since the last final 
disallowance of the claim (which in this case is the July 
1989 decision).  See 38 U.S.C.A. § 5108; Manio v. Derwinski, 
1 Vet. App. 140 (1990); Evans v. Brown, 9 Vet. App. 273 
(1998).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that in order to reopen a claim, that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).

In light of Hodge, in Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17 1999) (en banc), and in Winters v West, No. 97-
2180, (U.S. Vet. App. Feb. 17 1999) (en banc) the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) set forth a 
three-part test for the adjudication of previously denied 
claims to which finality had attached.  Under the new Elkins 
test, the Secretary must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim, but only after ensuring that his duty to 
assist under 38 C.F.R. § 5107(b) has been fulfilled.  Elkins, 
slip op. at 14-15; Winters, slip op. at 4.

When the RO denied the veteran's claim of service connection 
for bilateral hearing loss in July 1989, it considered his 
service medical records which showed normal (15/15) hearing 
acuity in each ear for the whispered voice at both enlistment 
and separation from service. 

Following the July 1989 RO decision, the RO received 
postservice medical evidence showing that the veteran has a 
hearing loss.  Such evidence includes a private medical 
record dated in May 1988 in which the examiner stated that 
the veteran had sensorineural loss probably aggravated by 
past noise trauma.  The evidence also includes a February 
1996 VA examination report that contains a diagnosis of 
bilateral hearing loss based on audiology findings which meet 
the regulatory requirements for impaired hearing under 
38 C.F.R. § 3.385 (1998).  Such evidence is new in that it 
has not been previously considered.  It also bears directly 
and substantially on a claim of service connection for 
bilateral hearing loss since it establishes a current hearing 
impairment and, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
In sum, the evidence is both new and material.  Having 
determined that new and material evidence has been added to 
the record, the veteran's claim of service connection for 
bilateral hearing loss is reopened.


Well groundedness

As the veteran's claim has been reopened, the Board must now 
immediately determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 5107(a).  
Elkins; Winters.  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d at 1464, 1468 (Fed Cir 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

As discussed above, the February 1996 VA medical report 
reflects that the veteran has a current hearing impairment 
and the 1988 private medical record relates the veteran's 
hearing problems to "past noise trauma".  In addition, the 
veteran testified in 1998 that he had been exposed to loud 
noise for extended periods of time as an infantry rifleman.  
Based on this evidence, the veteran's claim is plausible and 
capable of substantiation, and thus is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).


ORDER

An effective date of February 27, 1994, for the assignment of 
a 10 percent rating for service-connected tinnitus is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

The application to reopen a claim of service connection for 
bilateral hearing loss is granted and this service connection 
claim is well grounded; thus, it is subject further action as 
discussed in the remand below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran's presentation of a well grounded claim of 
service connection hearing loss as discussed above invokes 
upon VA the duty to assist him in developing the facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a).  Such a duty 
in this case requires that the veteran be afforded an 
audiology examination to determine whether a causal 
relationship exists between the veteran's current hearing 
loss and service.  Green v. Derwinski, 1 Vet. App. 121 
(1991).

In addition, clarification should be obtained regarding the 
veteran's receipt of Social Security Administration benefits.  
In this regard, the veteran testified that he was retired 
from his job as a wall paper hanger and painter.  In August 
1998 he submitted a letter from the Social Security 
Administration addressed to him informing him about his 
benefits.  The veteran should be asked to clarify whether he 
is receiving social security retirement benefits or social 
security disability benefits.  If he is receiving the latter 
benefit, his Social Security Administration records should be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Consideration must also be given as to whether any additional 
development is required in order to ensure that the veteran's 
procedural rights are protected so far as his being given 
adequate notice and the opportunity to present evidence on 
the underlying question of service connection.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Lastly, it should be pointed out that the veteran filed a 
timely notice of disagreement with the RO's assignment of a 
10 percent rating for tinnitus.  This is evident based on a 
substantive appeal (VA Form 9) that the veteran filed in July 
1996 in relation to his earlier effective date claim.  In 
this appeal the veteran "disagree[d] with the 10% service 
connected disability rating."  VA Regulation requires that 
after a valid notice of disagreement has been filed by the 
veteran or his representative, the RO is required to prepare 
a statement of the case on the matter.  38 C.F.R. §§ 19.26, 
19.29.  In this regard, while the RO sent the veteran a 
letter in October 1998 informing him that no further action 
was required in this matter because the 10 percent rating is 
the maximum rating allowable by law for tinnitus, this 
notification does not meet the regulatory requirements of a 
valid statement of the case noted under § 19.29.  In 
fulfillment of the veteran's due process rights, the RO must 
issue him and his representative a statement of the case 
regarding his appeal of the assignment of a 10 percent rating 
for tinnitus.

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The veteran should be contacted and 
asked to clarify whether he is in receipt 
of social security disability benefits or 
social security retirement benefits.  It 
he is receiving the latter benefit, his 
social security records should be 
obtained.

2.  The veteran should undergo a VA 
examination for his bilateral hearing 
loss.  All appropriate tests deemed 
necessary should be performed.  The 
examiner should be asked to state whether 
it is at least as likely as not that the 
veteran's bilateral hearing loss is 
related to events in service.  The claims 
file and a copy of this remand should be 
made available to the examiner prior to 
the examination.  A notation to the 
effect that this record review took place 
should be included in the examination 
report.

3.  The RO should issue the veteran and 
his representative a statement of the 
case regarding the veteran's disagreement 
with the February 1996 assignment of a 10 
percent rating for service-connected 
tinnitus following the provisions of 
38 C.F.R. § 19.29.  

4.  Thereafter, the RO should take 
adjudicatory action on the substantive 
question of service connection for 
bilateral hearing loss.  Any additional 
development deemed necessary should be 
undertaken.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the statement of the case and 
supplemental statement of the case as outlined above, the 
claims file should be returned to this Board for further 
appellate review, if in order.  No action is required of the 
veteran until he received further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 
- 16 -


- 1 -


